DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of independent claims 1, 10, and 24 require a compensation for an effect of the temperature gradient on sensor measurements. However, the specification as file does not provide enough information so that one of ordinary skill in the art can actually make the claimed compensation.  With respect to how the compensation is done, the applicant’s specification states as follows:[0036] Code, algorithms, routines or other instructions for processing sensor data may be employed by compensation module 222, schematically represented in this figure as being stored in memory 210 for execution by sensor processor 208, to perform any of the operations associated with the techniques of this disclosure. As will be discussed in further detail below, the opposing sensor pair configurations of this disclosure can compensate for the existence of a temperature gradient across the sensor by combining the measurements from the opposing sensors. Correspondingly, compensation module 222 may be configured to perform this combination of measurements, which may include in some embodiments selectively weighting the measurements as warranted by the architecture or design of the sensor configuration. Compensation module 222 may combine measurements from opposing pairs of sensors from any of internal sensor configuration 212, external sensor configuration 214 and/or auxiliary sensor configuration 216. For example, when one sensor of the opposing pair is implemented in internal sensor configuration 212 and the other in external sensor configuration 214 or auxiliary sensor configuration 216, calibration module 212 may receive the measurements output by the other sensor to perform the combination. As desired, compensation module 222 or another aspect of SPU 206 may control the other sensor in a master/slave configuration. As noted, the combination of measurements may be with regard to one or more axes of measurement. Alternatively, or in addition, the functionality of compensation module 222 may be implemented using host processor 202 and memory 204 or any other suitable processing resources. In this case, SPU 206 may transfer the sensor data acquired to host processor 202 and/or memory 204.
With this in mind, the particular metes and bounds for selectively weighting as warranted by the architecture or design of the sensor configuration is not adequately defined or disclosed by the applicant.  Also, there is no disclosure of the specific codes, algorithms, routines, or other instructions that can be used to practice the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  In this particular case, the applicant has provided no working examples as to compare what might be a warranted selective weighting in the prior art, as there are no examples in the specification and no provided information disclosure statement with references that are deemed to be similar (Wands Factor G). There’s not enough direction as to what might be considered adequate weighting, depending on a configuration or sensor architecture or the needed codes, algorithms, routines, or other instructions (Wands Factor F), and the amount of experimentation required to determine what weighting is considered to be warranted based on any of the numerous architectures for sensors is an undue and extremely large amount of experimentation required.  Further the codes, algorithms, routines, or other instructions that could be used is vast and would require immense experimentation to practice the invention as intended (Wands Factor H).  Since claims 1, and 10 are lacking an enabling disclosure, then claims 2-9 and 11-23, which depend from claims 1 and 10 respectfully, lack an enabling disclosure as well. 
Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The device is disclosed to use temperature elements (heating and/or cooling) in order to provide a temperature gradient across a sensor, which is supposed to be compensated for.  However, the sensors are disclosed to be MEMS type sensors, which are essentially point type sensors.  The heaters are disclosed to be on chip heaters, thus heat would be applied to the sensor. Figure 3, for example, shows a heater (304, 306) which is located below a sensor (300, 302). 

    PNG
    media_image1.png
    393
    398
    media_image1.png
    Greyscale

In this configuration, how is there a “gradient” applied to or across the sensor at all? The gradients (308,310) seem to indicate heat radiating across the sensor, but how is there a gradient applied across the sensor versus simply heating the sensor that is located on the chip, as disclosed? Figure 4 even seems to indicate that there is a temperature disclosed (shown as line 400 and 402), but it is not clear that there is a gradient across the sensor, just a temperature across the sensor as the heater is activated and reaches a temperature. The heater temperature is constant so as the heater heats to whatever temperature it is set for, the sensor is affected by the temperature, but there is no gradient across the sensor, there is a temperature effect, yes, but how is it a gradient (an increase/decrease in temperature) across the sensor other then as the temperature is raised or lowered? Further, how is the sensor supposed to act in “inverse” relation when the sensors are disclosed to be exactly the same? Again, in figure 3, the sensors are shown to be one atop the other, and inverted with respect to each other.  But the arrangement, meaning the heater on the bottom of the sensor, is the same, as far as the sensor is concerned. How is the sensor supposed to “react” or “output” differently?  It’s not some “smart” sensor that somehow “realizes” it’s inverted compared to the other sensor. Both sensors should react the same way, not in opposite relation. The sensors being inverted one to the other would not allow the sensor to output differently since the gradient across the sensor is the same for both sensors. Granted, it’s possible that the heat from the heaters can affect the sensor it is most distant from, as well, however no matter what the orientation of the sensor is, its output should be the same if placed in a similar configuration.  According to Figure 3, the sensors arrangement is the same, thus the output from the sensors should be exactly the same, not inverted.  It is not disclosed in the specification, other than placing the sensors in the arrangement, how the sensors would actually provide a different output if they are set up an operated the same way. Thus it is not clear that the applicant had possession of the invention as claimed based upon the disclosure as filed.
Response to Arguments





Applicant's arguments filed 04 April 2022 have been fully considered but they are not persuasive. The amendment to the claims has made the 35 USC 112 rejection with respect to claim 1-9 moot, thus that rejection is withdrawn. The applicant argues as follows: “As previously submitted, it must be appreciated that the claimed compensation is a consequence of the specified sensor configuration, namely that the first and second sensors are in opposing orientations with respect to the axis defined by the temperature gradient. As a result, combining the signals from both sensors causes at least a portion of errors associated with the temperature gradient to cancel as exemplified by the discussion of paragraph [0040] and mathematically demonstrated by the disclosed equations. This illustration is given in the context of sensors implemented by accelerometers and aligned with a vertical axis such that they measure gravity but one of ordinary skill in the art would recognize that the same principles apply to the measurement of linear acceleration along other axes or the measurement of angular velocity about an axis when the sensors are gyroscopes. Thus, Equation (1) may be viewed as corresponding to sensor 300 for example, with the output of g reflecting measured gravity being perturbed by errors ///g) caused by temperature gradient 308. Consequently, Equation (2) then corresponds to sensor 302 which would have the output of -g (the negative sign 1s because sensor 302 is in an opposing orientation to sensor 300) that is perturbed by errors f/(tg) (which has the same sign as in Equation (1) because sensor 302 experiences a similar temperature gradient as discussed above). Equation (3) then shows the combination of the signals represented by Equations (1) and (2). Because the sensors are in opposing orientations, Equation (2) is multiplied by a factor of -1 as indicated and because the two outputs are summed, the result is divided by two. Correspondingly, Equation (4) then shows that mathematical simplification causes the f(g) errors to cancel out and the result is simply the measured gravity g.”
The examiner does no find this persuasive because as the argument states, the sensors, though inverted in orientation, still have a temperature gradient that is enacted in the same direction for both sensors. Therefore, it is not clear how the sensor would produce a different output with the same gradient enacted in the same direction.  It would make sense to use a negative of gravity if the sensor was experiencing the gradient in a different direction with respect to the sensor body itself.  In the case of the applicant’s invention, the gradient is always in the same direction with respect to the sensor and with nothing disclosed except an equation that makes gravity negative for the sensor, it is not clear how or why the sensor output for a specific sensor should be deemed to be negative. The gradient direction with respect to the sensor, even in the inverted sensor configuration, is the same with respect to both sensors, thus it is not clear how or why the same sensor would give a different inverted output when the sensor orientation with respect to the gradient affecting it is exactly the same. The applicant basically just says it does. The applicant even states that equation 1 “may be” representative of the output of sensor 300 for example.  Is it the equation for a sensor as shown as sensor 300 or isn’t it? The examiner pointed out what the applicant states is how the compensation module works, yet the applicant argues that it’s not necessary for the compensation to occur.  Then, how exactly does the compensation occur? Is it merely the equations in the specification? If so, why even mention the codes an algorithms?  Further, this is not so much an argument that the gradients might not totally cancel each other out, but rather how the sensor response can be considered to be changed at all since the sensors are disclosed to be identical. Enacting the same gradient in the same direction across the same sensors should generate the same response, not an inverted one, even if the sensors are arranged in inverted fashion. For at least these reasons, the applicant’s arguments are not deemed to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



May 2, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861